NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEMETRIUS A. WILSON,                             No.   21-16180

                Plaintiff-Appellant,             D.C. No. 4:20-cv-00416-RCC

 v.
                                                 MEMORANDUM*
DAVID SHINN, Director; CENTURION
HEALTH OF ADOC; STATE OF
ARIZONA; PACHECO, Tucson Complex
Warden Pacheco, sued in both individual and
official capacity; NEIL, ADW, Whetstone
Unit, sued in both individual and official
capacity; JOSEFOWICZ, DW/Whetstone
Unit, sued in both individual and official
capacity; MARTINEZ, named as DW
Martinez/Whetstone Unit, sued in both
individual and official capacity; SUSANNA
C. PINEDA, Honorable, Superior Court of
Maricopa County, sued in both individual
and official capacity; BRASCHLER, named
as Assistant Deputy Warden Braschler, sued
in both individual and official capacity;
PULICICCHIO, Captain, sued in both
individual and official capacity; ROJAS,
SSU, C.O. II #5695, sued in both individual
and official capacity; GALAVIZ, Sgt. #9368,
sued in both individual and official capacity;
WINN NGUYEN, #9591, sued in both
individual and official capacity; F.
MAJALCA, #9626, sued in both individual

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
and official capacity; M. JASSO, Lt., sued in
both individual and official capacity;
CHRISTINA L. AABERG, Disciplinary
Hearing Officer at Arizona Department of
Corrections, sued in both individual and
official capacity,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                          Submitted February 15, 2022**
                            San Francisco, California

Before: FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Arizona state prisoner Demetrius A. Wilson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging retaliation,

deliberate indifference to serious medical needs, unconstitutional conditions of

confinement, and due process claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion a dismissal under Federal Rule of

Civil Procedure 41(b) for failure to comply with a court order. Pagtalunan v.

Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion in dismissing Wilson’s action




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2                                      21-16180
because Wilson failed to respond timely to the district court’s order to amend the

complaint despite being warned failure to comply would result in dismissal. See

id. at 642-43 (discussing factors to consider in determining whether to dismiss for

failure to comply with a court order and noting that dismissal should not be

disturbed absent “a definite and firm conviction” that the district court “committed

a clear error of judgment” (citation and internal quotation marks omitted)).

      We do not consider Wilson’s contentions relating to his motion for

reconsideration because that issue is outside the scope of this appeal.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests are denied.

      AFFIRMED.




                                          3                                       21-16180